DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 3/1/2021 are as follows:
	Claims 12 and 13 are amended,
	Claims 1-19 are currently pending. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuya (Japanese Patent Publication JPH11351074A).

	Regarding Claim 1, Furuya discloses a heat recovery device for an exhaust line (fig 3), the device comprising: 
a body (4) inwardly delimiting an exhaust gas circulation passage (see ¶0010); and 
a heat exchanger comprising: 
a casing (1) having a proximal edge (see annotate fig 3 below) delimiting a proximal opening; 
a plurality of exhaust gas circulation tubes (2) extending inside the casing; 
at least one grate (3) arranged in the proximal opening, the at least one grate comprising a wall in which orifices are arranged, each exhaust gas circulation tube having a proximal end engaged in one of the orifices and attached to the at least one grate (fig 3), the at least one grate further having an upright edge (see annotated fig 3 below) extending around the wall and protruding from the wall toward an inside of the heat exchanger (fig 3), the upright edge being rigidly attached to the casing (fig 3); 
the wall of the at least one grate having, around the orifices, a planar surface (see annotated fig 3 below) turned toward the body; 
the body having a body opening delimited by a flat edge (see annotated fig 3 below) pressed against the planar surface; and 
the planar surface and the flat edge being rigidly attached directly to one another to be tight with respect to exhaust gases (fig 3).

    PNG
    media_image1.png
    476
    688
    media_image1.png
    Greyscale

Regarding Claim 2, Furuya further discloses wherein the planar surface and the flat edge (see annotated fig 3 above) are rigidly attached to one another by laser welding or by brazing (¶0012).

Regarding Claim 3, Furuya further discloses wherein the upright edge (see annotated fig 4 below) of the at least one grate (3) is rigidly attached to the proximal edge (see annotated fig 3 below) of the casing (1), the wall (see annotated fig 3 below) of the at least one grate being offset toward an outside of the casing.

    PNG
    media_image2.png
    476
    688
    media_image2.png
    Greyscale


Regarding Claim 10, the limitation of “wherein the body opening is cut out in a wall of the body” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).


Regarding Claim 11, Furuya discloses a process for manufacturing a heat recovery device for an exhaust line (fig 3), the process comprising the following steps: 
providing a body (4) inwardly delimiting an exhaust gas circulation passage and a heat exchanger that includes 

the wall of the at least one grate having, around the orifices, a planar surface (see annotated fig 3 below) turned toward the body; 
the body having a body opening delimited by a flat edge (see annotated fig 3 below) pressed against the planar surface; 
assembling the casing, the plurality of exhaust gas circulation tubes and the at least one grate to one another by brazing (¶0011); and 
directly attaching the planar surface of the at least one grate and the flat edge of the body to one another by laser welding or by brazing to be tight with respect to exhaust gases (¶0012).

    PNG
    media_image3.png
    476
    688
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya alone.

Regarding Claim 4, Furuya disclose all previous claim limitations. Furuya further discloses wherein the planar surface (see annotated fig 3 below) has a closed contour (as it extends around the entire heat exchanger). However, Furuya does not explicitly disclose wherein .

    PNG
    media_image3.png
    476
    688
    media_image3.png
    Greyscale



8.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya as applied to claim 1 above, and further in view of Garret et al. (U.S. Patent Publication No. 2011/0162826, “Garret”). 

Regarding Claim 5, Furuya discloses all previous claim limitations. However, Furuya does not explicitly disclose wherein the casing includes a central tubular part having a first cross section, the proximal opening having a second cross section greater than the first cross section. Garret, however, discloses a device (fig 13) wherein a casing (4, see fig 1) includes a central tubular part (see annotated fig 13 below) having a first cross section, the proximal opening having a second cross section greater than the first cross section (fig 13). Garret teaches that this allows for additional space for the header to be attached (¶0107). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Furuya to provide the larger cross section at the proximal opening in order to allow for a larger body and grate to be used thus allow for greater flow distribution into the tubes. 

    PNG
    media_image4.png
    597
    613
    media_image4.png
    Greyscale


Regarding Claim 6, the combination of Furuya and Garret discloses all previous claim limitations. Furuya, as modified, further discloses wherein the proximal edge of the casing is connected to the central tubular part by a tubular segment that flares from the central tubular part, the tubular segment delimiting a heat transfer fluid circulation channel along the at least one grate (such as taught by Garret, see annotated fig 13 below).


    PNG
    media_image5.png
    597
    613
    media_image5.png
    Greyscale

9.	Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya and Garret as applied to claim 6 above, and further in view of Shiozawa et al. (U.S. Patent Publication 2018/0320975, “Shiozawa”). 

Regarding Claim 7, the combination of Furuya and Garret discloses all previous claim limitations. Furuya further discloses wherein the casing has a heat transfer fluid inlet (1-1) and a heat transfer fluid outlet (1-2). However, they do not explicitly disclose wherein the heat transfer fluid inlet being arranged in the central tubular part, the central tubular part having a zone protruding toward an outside of the casing extending from the heat transfer fluid inlet to the heat transfer fluid circulation channel along the at least one grate. Shiozawa, however, discloses a heat exchanger (fig 8) wherein a heat transfer fluid inlet (21) is arranged in the central tubular part, the central tubular part having a zone (fig 7) protruding toward an outside of a casing (9) extending from the heat transfer fluid inlet to the heat transfer fluid circulation channel along at least one grate (10). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Furuya, as modified, to provide the inlet/outlet and tube configuration of Shiozawa in order to allow for the inlet and outlets connections to be directly adjacent each other. It would have been further obvious to provide the zones of Shiozawa to help distribute the fluid between the tubes by providing an open area for the fluid to distribute, thus improving the efficiency of the heat exchanger. 

Regarding Claim 8, the combination of Furuya and Garret discloses all previous claim limitations. However, they do not explicitly disclose wherein the plurality of exhaust gas circulation tubes have protuberances forming spacers maintaining a determined spacing between the plurality of exhaust gas circulation tubes, and between the plurality of exhaust gas circulation tubes and the casing, the protuberances in contact with the casing all being located outside the heat transfer fluid circulation channel along the at least one grate. Shiozawa, however, discloses a heat exchanger (fig 14) wherein the plurality of exhaust gas circulation tubes (7) have .

    PNG
    media_image6.png
    549
    698
    media_image6.png
    Greyscale


10.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya as applied to claim 1 above, and further in view of Al-Anizi et al. (U.S. Patent Publication No. 2004/0238161, “Al- Anizi”). 

Regarding Claim 9, Furuya discloses all previous claim limitations. However, Furuya does not explicitly discloses wherein the planar surface extends in a first plane, the orifices being surrounded by a ridge adjacent to the planar surface, the ridge extending in a second plane parallel to the first plane and offset toward the inside of the heat exchanger relative to the first plane. Al- Anizi, however, discloses a heat recovery device (figs 1-2) wherein a planar surface extends in a first plane, orifices being surrounded by a ridge adjacent to the planar surface, the ridge extending in a second plane parallel to the first plane and offset toward the inside of the heat exchanger relative to the first plane (see annotated fig 2 below). Al-Anizi teaches that this configuration eliminates cost (¶0005). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Furuya to provide the grate configuration of Al-Anizi to reduce the cost of the device. 

    PNG
    media_image7.png
    253
    755
    media_image7.png
    Greyscale




11.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (Japanese Patent Publication JPH11351074A) in view of Vallee (U.S. Patent Publication No. 2015/0283875).

Regarding Claim 12, Furuya discloses a heat recovery device (Fig 3) for an exhaust line, the device comprising:
a body (4) inwardly delimiting an exhaust gas circulation passage; and 
a heat exchanger comprising:
a casing (1) having a proximal edge (see annotated fig 3 below) delimiting a proximal opening;
a plurality of exhaust gas circulation tubes (2) extending inside the casing;
at least one grate (3) arranged in the proximal opening, the at least one grate comprising a wall in which orifices are arranged, each exhaust gas circulation tube having a proximal end engaged in one of the orifices and attached to the at least one grate, the at least one grate further having an upright edge (see annotated fig 3 below) extending around the wall and protruding from the wall toward an inside of the heat exchanger (fig 3), the upright edge being rigidly attached to the casing (fig 3);
the wall of the at least one grate having, around the orifices, a planar surface (see annotated fig 3 below) turned toward the body;
the body having a body opening delimited by a flat edge pressed against the planar surface (see annotated fig 3 below);
the planar surface and the flat edge being rigidly attached to one another to be tight with respect to exhaust gases (fig 3).
The limitation of “the body opening of the body is cut out in a substantially planar zone of the body” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] 



    PNG
    media_image1.png
    476
    688
    media_image1.png
    Greyscale


However, Furuya does not explicitly disclose the flat edge delimiting, on one side, an inside of the circulation passage and being in direct contact by said one side with the exhaust gases, the flat edge, on an opposite side, being in contact with the grate of the heat exchanger. Vallee, however, discloses a heat recovery device (figs 1-3) wherein a flat edge (49) delimiting, on one side, an inside of the circulation passage and being in direct contact by said one side with the exhaust gases, the flat edge, on an opposite side, being in contact with the grate (51) of the . 

12.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (Japanese Patent Publication JPH11351074A) in view of Hermida Dominguez et al. (U.S. Patent Publication No. 2015/0292804, “Hermida Dominguez”).

Regarding Claim 13, Furuya discloses a heat recovery device for an exhaust line (fig 3), the device comprising: 
a body (4) inwardly delimiting an exhaust gas circulation passage; and 
a heat exchanger comprising: 
a casing (1) having a proximal edge delimiting a proximal opening; 
a plurality of exhaust gas circulation tubes (2) extending inside the casing; 
at least one grate (3) arranged in the proximal opening, the at least one grate comprising a wall in which orifices are arranged, each exhaust gas circulation tube having a proximal end engaged in one of the orifices and attached to the at least one grate, the at least one grate further having an upright edge (see annotated fig 3 below) extending around the wall and protruding from the wall toward an inside of the heat exchanger, the upright edge being rigidly attached to the casing (fig 3); 
the wall of the at least one grate having, around the orifices, a planar surface (see annotated fig 3 below) turned toward the body; 

the planar surface and the flat edge being rigidly attached to one another to be tight with respect to exhaust gases (se annotated fig 3 below). 
The limitation of “the body opening of the body is cut out in a substantially planar zone of the body” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).



    PNG
    media_image1.png
    476
    688
    media_image1.png
    Greyscale

. 
 
13.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya as applied to claim 1 above, and further in view of Murata et al. (U.S. Patent Publication No. 2016/0376970, “Murata”, previously cited).

Regarding Claim 14, Furuya discloses all previous claim limitations. However, Furuya does not explicitly disclose wherein the body comprises a valve body or an exhaust gas circulation pipe where the heat exchanger is mounted in a bypass on the exhaust gas circulation pipe. Murata, however, discloses a heat exchanger (20, fig 1) which is mounted in a bypass (18) on an exhaust gas circulation pipe (12A,B and 18). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Furuya to provide the heat exchanger in the bypass of Murata in order to efficiently recover heat from . 
14.	Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya as applied to claim 1 above, and further in view of Garner (Great Britain Publication GB622421, previously cited).

Regarding Claim 15, Furuya discloses all previous claim limitations. However, Furuya does not explicitly disclose wherein the at least one grate comprises at least one first grate and a reinforcing grate arranged to reinforce a connection between the plurality of exhaust gas circulation tubes and the first grate. Garner, however, discloses a heat exchanger (fig 1) wherein the at least one grate (3, 6) comprises at least one first grate (3) and a reinforcing grate (6) arranged to reinforce a connection between the plurality of circulation tubes and the first grate (page 1, col 2, lines 73-82). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Furuya to provide the reinforcing grate of Garner in order to strengthen the header and thus improve the reliability of the heat exchanger. 

Regarding Claim 16, the combination of Furuya and Garner discloses all previous claim limitations. Furuya, as modified, further discloses wherein the reinforcing grate (6, Garner) comprises a plate with apertures that are delimited by necks (7, Garner), and each aperture is passed through by the proximal end of one of the exhaust gas circulation tubes, and wherein the apertures are each placed across from one of the orifices (such as shown in Garner, see annotated fig 1 below, Garner), and wherein the necks are fixed on the exhaust gas circulation tubes (fig 1, .

    PNG
    media_image8.png
    483
    864
    media_image8.png
    Greyscale


15.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya as applied to claim 11 above, and further in view of Murata et al. (U.S. Patent Publication No. 2016/0376970, “Murata”, previously cited).

Regarding Claim 17, Furuya discloses all previous claim limitations. However, Furuya does not explicitly disclose wherein the body comprises a valve body or an exhaust gas circulation pipe where the heat exchanger is mounted in a bypass on the exhaust gas circulation pipe. Murata, however, discloses a heat exchanger (20, fig 1) which is mounted in a bypass (18) on an exhaust gas circulation pipe (12A,B and 18). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Furuya to . 

16.	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya as applied to claim 11 above, and further in view of Garner (Great Britain Publication GB622421, previously cited).

Regarding Claim 18, Furuya discloses all previous claim limitations. However, Furuya does not explicitly disclose wherein the at least one grate comprises at least one first grate and a reinforcing grate arranged to reinforce a connection between the plurality of exhaust gas circulation tubes and the first grate. Garner, however, discloses a heat exchanger (fig 1) wherein the at least one grate (3, 6) comprises at least one first grate (3) and a reinforcing grate (6) arranged to reinforce a connection between the plurality of circulation tubes and the first grate (page 1, col 2, lines 73-82). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Furuya to provide the reinforcing grate of Garner in order to strengthen the header and thus improve the reliability of the heat exchanger. 

Regarding Claim 19, the combination of Furuya and Garner discloses all previous claim limitations. Furuya, as modified, further discloses wherein the reinforcing grate (6, Garner) comprises a plate with apertures that are delimited by necks (7, Garner), and each aperture is passed through by the proximal end of one of the exhaust gas circulation tubes, and wherein the apertures are each placed across from one of the orifices (such as shown in Garner, see annotated .

    PNG
    media_image8.png
    483
    864
    media_image8.png
    Greyscale




Response to Arguments
17.	Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Applicant argues (8-12) that Hayashi and Wunder fail to disclose the limitations of the independent claims. However, these references are no longer being relied upon in this rejection. 


Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763